Title: From Thomas Jefferson to James D. Barry, 25 June 1807
From: Jefferson, Thomas
To: Barry, James D.


                        
                            
                                on or after 25 June 1807
                     
                        
                        Th: Jefferson presents his compliments and thanks to mr Barry for his offer of the ram which he accepts, not
                            from personal motives, but merely with a view to secure the breed to our country, of which another chance might not happen
                            in a century. he is sending off the ram which runs at present with his ewes, and is engaging a person to attend the flock
                            constantly as a shepherd, to secure them against accident, and he counts on producing the breed of the ram pure &
                            full-blooded in four generations, according to the common estimation. should mr Barry hereafter wish for the breed Th:J.
                            will feel a duty & pleasure in furnishing him. he will send for him tomorrow morning with mr Barry’s permission. 
                    